EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. T 604.682.3701 Suite 400, 455 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 1T1 www.avino.com April 29, 2011 TSX-V: ASM U.S. OTC BB: ASGMF Berlin & FSE: GV6 AVINO SAMPLES 2.10M of 536 g/t AG, 1.692 g/t AU AT SAN GONZALO Avino Silver and Gold Mines Ltd. (Avino) provides the following update on progress at the San Gonzalo and Guadalupe deposits at the Avino property, located 82 Km North East of Durango, Mexico. As expected (please see April 6, 2011 News Release), milling of the 10,000 tonne San Gonzalo bulk sample was completed April 2.Avino is now evaluating results of the bulk sampling program; Wardrop, A Tetra Tech Company (Wardrop) will review these results and make proposals for entering commercial production.As released April 6, two hundred tonnes of bulk concentrate from the bulk sample have been shipped to MRI.A further approximate 4,000 tonnes have been mined from San Gonzalo; milling of which should be completed by May 7.At present, approximately 270 tonnes of concentrate is stockpiled.Once milling of the current San Gonzalo ore is completed, the mill will process 17,000 tonnes of stockpiled copper, gold and silver ore from the main Avino vein. Wardrop mining engineers visited San Gonzalo underground workings in late March.Wardrop has recommended development by a 12% ramp (decline) in the foot wall approximately 40m from and parallel with the San Gonzalo vein. The vein can then be drilled in detail by close spaced underground drilling from cross cuts off the ramp. This will permit stope design.Wardrop’s engineers feel that the planned production of 250 tonnes per day is achievable and requires three active stopes at all times. In order to provide electricity for underground drilling and improve ventilation, Avino has decided to build the approximately 2Km of power line required from the mill to San Gonzalo.In the interim, electric power will be obtained from rented Gen Sets. Continuous progress of Avino’s regional drilling program has been achieved. The initial 11 holes were drilled at the South East end of San Gonzalo to guide in planning a new stope, 2-200, which is now being developed to the east of stope 2-140 between the 2260m and 2306m levels (for results of initial holes SG-11-01,02,03 please see February 18, 2011 News Release).Some of the recent holes were located to define the South eastern end of the vein system and intersected narrow or low values. Those with better grade intersections, and the 7 holes drilled in 2008, will be incorporated into a new block model and resource estimate that Wardrop will create for the San Gonzalo deposit. Mining of the new stope has progressed rapidly and two sets of back (ie roof) sample results have been received from Inspectorate Labs.Location of these sample sets can be seen in a long section on Avino’s website. 1 Assay Values (ppm) Width Gold Silver Lead Zinc Copper Line 2 Line 3 Line 4 Average Line 5 Line 6 91 Line 7 Line 8 Line 9 Line 10 Average II Line 1 II Line 2 II Line 3 Includes Sample 158328 II Line 4 Includes Sample 158332 II Line 5 Average The San Gonzalo vein in the new stope 2-200 shows strong values of gold, silver, lead and zinc over mineable widths.These support the assays from the adjoining raise (L1 through L19) taken in meter intervals over a 19 meter length.The \average width was 1.23m, 2.071 g/t gold, 381 g/t silver, 5349 ppm lead, 1182 ppm zinc. 2 From March 22 – 28, the Avino regional program drilled 5 holes on the Guadalupe vein (for locations please see website).These holes explored higher grade areas along the Guadalupe structure which had been identified by previous surface sampling programs and a coincident IP chargeability anomaly.Results from the first two holes are as follows: Hole# Bearing Dip From (m) To (m) Down Hole Intersection (m) Gold (g/t) Silver (g/t) Copper (ppm) Lead (ppm) Zinc (ppm) GPE-11-01 45 GPE 11-02 43 While these values are probably not “ore grade,” the style of principal vein mineralization surrounded by a stock work of veinlets and the presence of significant copper values indicates that the Guadalupe structure has similarities to the main Avino vein that was mined by the company between 1976 and 2001. Avino is planning further drill holes at Guadalupe. The stock work nature of the mineralization at shallow depths (less than vertical 40 meters) indicates that open pit mining could be possible at Guadalupe as it was at the main Avino Vein (open pit production 1976-1992). Founded in 1968, Avino has established a long record of mining and exploration in Mexico. The Company's focus is to bring the property to production. Avino remains well funded. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement. 3
